TO BE PUBLISHED IN THE OFFICIAL REPORTS

                           OFFICE OF THE ATTORNEY GENERAL
                                     State of California

                                DANIEL E. LUNGREN
                                   Attorney General
                     ______________________________________
                       OPINION                :
                                              :     No. 97-1106
                           of                 :
                                              :     March 17, 1998
                 DANIEL E. LUNGREN            :
                    Attorney General          :
                                              :
                  CLAYTON P. ROCHE            :
                     Deputy Attorney          :
                        General
                                              :
     ______________________________________________________________________

   THE HONORABLE STEPHEN O. HEDSTROM, DISTRICT ATTORNEY, LAKE
COUNTY, has requested an opinion on the following questions:

     1.     Is a county financially responsible for the costs of analyzing a body fluid specimen
obtained from a person arrested for being under the influence of a controlled substance by a
California Highway Patrol officer in unincorporated territory of the county?

     2.     Is a county financially responsible for the costs of analyzing a body fluid specimen
obtained from a person arrested for being under the influence of a controlled substance by a city
police officer within a city?

                                        CONCLUSIONS

     1.     A county is financially responsible for the costs of analyzing a body fluid specimen
obtained from a person arrested for being under the influence of a controlled substance by a
California Highway Patrol officer in unincorporated territory of the county if funds in the special
account established pursuant to law for such payment are unavailable.

     2.     A county is not financially responsible for the costs of analyzing a body fluid
specimen obtained from a person arrested for being under the influence of a controlled substance
by a city police officer within a city. If funds in the special account established pursuant to law
for such payment are unavailable, the city is financially responsible for the costs.

                                           ANALYSIS
     An officer of the California Highway Patrol ("CHP") observes a person parked by the side
of a highway. Upon investigation, the officer determines that the person is under the influence of
drugs. The officer arrests the person and transports him to a hospital where a blood sample is
taken and tested for the presence of drugs. Later, a complaint is filed and the person is
prosecuted for being "under the influence of any controlled substance . . . ." (Health & Saf. Code,
§ 11550, subd. (a).) Footnote No, 1

      The first question presented for resolution concerns whether a county is financially
responsible for the costs of the drug test in the above described circumstances if the arrest by the
CHP officer takes place in an unincorporated area of the county. The second question presented
concerns whether the county is responsible for the drug testing in the same circumstances except
that the arrest takes place in a city by a city police officer. We conclude that the county is
responsible in the first instance and that the city is responsible in the second instance unless
funds are available in a special account established pursuant to law for payment of such costs.

        In examining these questions, we focus upon the terms of section 11372.5, which state in
part:

     "(a) Every person who is convicted of a violation of Section . . . 11550 . . . shall pay a
criminal laboratory analysis fee in the amount of fifty dollars ($50) for each separate offense.
The court shall increase the total fine necessary to include this increment.

        ".......................................................

     "(b) The county treasurer shall maintain a criminalistic laboratories fund. The sum of fifty
dollars ($50) shall be deposited into the fund for every conviction under Section . . . 11550 . . . in
addition to fines, forfeitures and other moneys which are transmitted by the courts to the county
treasurer pursuant to Section 11502. The deposits shall be made prior to any transfer pursuant to
Section 11502. . . . Moneys in the criminalistic laboratories fund shall, except as otherwise
provided in this section, be used exclusively to fund (1) costs incurred by criminalistic
laboratories providing microscopic and chemical analyses for controlled substances, in
connection with criminal investigations conducted within both the incorporated or
unincorporated portions of the county, . . . As used in this section, 'criminalistic laboratory'
means a laboratory operated by, or under contract with, a city, county, or other public agency,
including a criminalistic laboratory of the Department of Justice, (1) which has not less than one
regularly employed forensic scientist engaged in the analysis of solid-dose controlled substances,
and (2) which is registered as an analytical laboratory with the Drug Enforcement Administration
of the United States Department of Justice for the possession of all scheduled controlled
substances. . . ." Footnote No, 2

     Section 11372.5 may be construed by applying well established principles of statutory
interpretation. "[W]e interpret a statute in context, examining other legislation on the same
subject, to determine the Legislature's probable intent." (California Teachers' Assn. v. Governing
Bd. of Rialto Unified School Dist. (1997) 14 Cal. 4th 627, 642.) "'Statutes are not to be read in
isolation, but must be construed with related statutes. . . .'" (State Farm Mut. Auto Ins. Co. v.
Department of Motor Vehicles (1997) 53 Cal. App. 4th 1076, 1082.) "It is a well settled rule of
statutory construction that statutes relating to the same subject matter must be read together and
harmonized if possible." (Bed, Bath & Beyond of La Jolla, Inc. v. La Jolla Village Square
Venture Partners (1997) 52 Cal. App. 4th 867, 876.) "Generally identical words . . . in different
statutes relating to the same subject matter are construed as having the same meaning." (People
v. Contreras (1997) 55 Cal. App. 4th 760, 764.) "'Where the same term or phrase is used in a
similar manner in two related statutes concerning the same subject, the same meaning should be
attributed to the term in both statutes unless countervailing indications require otherwise.
[Citations.]'" (City of Los Angeles v. County of Los Angeles (1989) 216 Cal. App. 3d 916, 924.)

     1.     Arrest By CHP Officer

     Section 11372.5 provides the general answer to the first question. The costs incurred by a
criminalistic laboratory in analyzing a body fluid specimen obtained from a person arrested for
being under the influence of a controlled substance are to be paid from the criminalistic
laboratories fund. (§ 11372.5, subd. (b).) It is irrelevant where the arrest takes place or which law
enforcement agency orders the chemical analysis. Hence, when a CHP officer makes an arrest in
unincorporated territory of a county, money in the criminalistic laboratories fund may be used to
pay for the analysis performed by the criminalistic laboratory.

     An issue remains, however, concerning which agency is responsible for payment when the
special fund is depleted or the analysis is performed by an entity other than a "criminalistic
laboratory" as defined in the statute. For example, which agency is required to pay for the
chemical tests if the hospital in the given situation does not have a "contract with a city, county,
or other public agency" (§ 11372.5, subd. (b)) and thus does not qualify as a criminalistic
laboratory?

     Section 11372.5 does not directly answer the latter question. Nor does any other statute.
Nonetheless, in a related statutory scheme involving arrests for driving under the influence of a
controlled substance or alcohol (Veh. Code, §§ 13353, 23155-23159), the Legislature has
imposed financial responsibility for the costs of the tests upon the county or city depending upon
where the arrest by the CHP officer takes place, when funds in the special account are
unavailable. (See 79 Ops.Cal.Atty.Gen. 266, 268-269 (1996); 75 Ops.Cal.Atty.Gen. 117, 121, fn.
2 (1992).)

     We believe similar treatment should be accorded arrests by CHP officers for being under
the influence of a controlled substance (§ 11550, subd. (a)). The two statutory schemes are
almost identical in nature, with funds in a special account normally available to pay for the costs
of the chemical analysis. As we quoted in our 1996 opinion from a legislative committee report:

     "'. . . The state does not pay for costs associated with California Highway Patrol drug and
alcohol testing. By statute, these costs must . . . be paid for by the County or cities, depending on
the location of the arrest. . . .'" (79 Ops.Cal.Atty.Gen., supra, 269.)

     We conclude in answer to the first question that a county is financially responsible for the
costs of analyzing a body fluid specimen obtained from a person arrested for being under the
influence of a controlled substance by a CHP officer in unincorporated territory of the county if
funds in the special account established pursuant to law for such payment are unavailable.

      2.      Arrest By City Police Officer

      The second question is only slightly different from the first: is the county financially liable
for the drug testing costs when the arrest is made by a city police officer within a city? We
conclude that it is not.

     As indicated in response to the first question, the criminalistic laboratories fund established
under the terms of subdivision (b) of section 11372.5 is available regardless of where the arrest
takes place or which law enforcement agency makes the arrest. The only issue, as in the first
question, is which public agency is financially liable for the costs of the chemical analysis when
funds in the special account are unavailable, such as when the account is depleted or the
chemical testing is not performed by a "criminalistic laboratory" as defined in the statute.

     In our prior opinions dealing with arrests for driving under the influence of a controlled
substance or alcohol, we found that the Legislature had placed financial responsibility upon the
city when the arrest was made by a city police officer in the city and funds in the special account
were unavailable. (79 Ops.Cal.Atty.Gen., supra, 268-269; 75 Ops.Cal.Atty.Gen., supra, 120-
121.) Such allocation of financial responsibility is consistent with the general principle that the
public agency making the arrest should pay for the normal costs associated with the arrest. (See
80 Ops.Cal.Atty.Gen. 78, 79-83 (1997); 79 Ops.Cal.Atty.Gen., supra, 268-269; 75
Ops.Cal.Atty.Gen., supra, 120-121; 69 Ops.Cal.Atty.Gen. 36, 42-44 (1986); 53
Ops.Cal.Atty.Gen. 113, 115-116 (1970); 31 Ops.Cal.Atty.Gen. 141-143 (1958).) We know of no
basis for shifting these costs to the county in the described circumstances.

     We thus conclude in answer to the second question that a county is not financially
responsible for the costs of analyzing a body fluid specimen obtained from a person arrested for
being under the influence of a controlled substance by a city police officer within a city. If funds
in the special account established pursuant to law for such payment are unavailable, the city is
financially responsible for the costs.

                                                      *****
Footnote No. 1
All references hereafter to the Health and Safety Code are by section number only.
Footnote No. 2
Section 11502 allocates 75 percent of any fines collected to the state and 25 percent to the county or city where the
offenses occurred.